Blandford, Justice.
Mrs. Yason wrote Strauss and directed Mm to go to 306 "Washington street and cut off the hydrant in the yard. This was the only employment of Strauss by Mrs. Yason. Strauss, instead of doing as he was directed, laid down 100 feet of conduit pipe, furnished an iron top, repaired water-pipe and faucet, and for his labor and the things mentioned he charged her $31.25. He sued Mrs. Yason in a justice’s court and obtained a judgment for the full amount of his account She sued out a writ of certiorari to the superior court. That court overruled the certiorari and affirmed the judgment of the justice.
Strauss was not authorized to do any work for Mrs. Ya-son, except to cut off the hydrant in the yard. This he did not do, and without being employed by her, he did other work wi'hout any knowledge or consent on her part. For this work and labor by Strauss, Mrs. Yason is not liable, and he is not. entitled to recover therefor. So we think that there was error on the part of the court below in overruling the certiorari and in not sustaining the same.
Judgment reversed.